      Case 1:20-cv-01343-GHW Document 14 Filed 03/13/20 Page 1 of 1




Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131 | tel 212.858.1000 | fax 212.858.1500




                                                                                             Jeffrey P. Metzler
                                                                                         tel: +1.212.858.1153
                                                                           jeffrey.metzler@pillsburylaw.com

March 13, 2020

VIA ECF

Honorable Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

         Re:      John Doe v. New York University; No. 20-cv-01343 (GHW)
                  Opposition to Motion for Leave to Proceed under a Pseudonym

Dear Judge Woods:

This firm represents Defendant New York University (“NYU”) in the above-
referenced action. On March 4, 2020, NYU requested an extension of time to review
and respond to (1) Plaintiff’s Motion for Leave to Proceed under a Pseudonym (the
“Motion”) and (2) the Complaint. The Court granted this request on March 5, 2020
(“March 5 Order”).

After reviewing the Motion and underlying circumstances, NYU has decided not to
oppose the Motion. In accordance with the March 5 Order, NYU will respond to the
Complaint by April 10, 2020.

Respectfully,




Jeffrey Metzler

cc:      Kimberly C. Lau (via CM/ECF)
         James Figliozzi

www.pillsburylaw.com
